DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2013/0271813) in view of Yamamoto et al. (US 2014/0362430), and further in view of Ozawa et al. (US 2005/0237273).
claims 1 and 7, Brown discloses, an electrochromic device (Figs. 2 and 6) based on three-dimensional motion of lithium ions (Para. 0050), comprising:
an upper transparent electrode layer (230), an electrolyte layer (Para. 0044 and 234), a discoloration layer (Para. 0040 and 232) and a lower transparent electrode layer (236, 238) in sequence from top to bottom, when the discoloration layer is an electrochromic (232) metal oxide film (Para. 0050);
 a first external circuit (Para. 0034 and 240, 246, 248, 274) is connected between the upper transparent electrode layer and the lower transparent electrode layer for providing an initialization voltage U1 (Para. 0077, lines 5-20), wherein a direction of the initialization voltage is toward the lower transparent electrode layer from the upper transparent electrode layer (Para. 0034), 
the lower transparent electrode layer for providing a transverse operating voltage U2 (Para. 0034), a direction of the transverse operating voltage U2 is in parallel with the lower transparent electrode layer (Para. 0034),
wherein the initialization voltage U1 is used for driving the lithium ions to be implanted into the discoloration layer from the electrolyte layer, so that an entirety of the discoloration layer is uniformly colored and in an initialization state (Para. 0053).
Brown does not disclose a second external circuit is connected between two ends of the lower transparent electrode layer for providing a transverse operating voltage U2.
Yamamoto teaches, from the same field of endeavor that a second external circuit is connected between two ends of the lower transparent electrode layer for providing a transverse operating voltage U2 (Para. 0047 and 0050-0051).
2 as taught by the electrochromic device and method for the purpose of providing an electrochromic device with high contrast ratio and high transmittance.
Brown in view of Yamamoto does not explicitly disclose the transverse operating voltage U2 is used to provide a current flowing through the lower transparent electrode layer to drive the lithium ions to migrate in the discoloration layer, so that one part of the discoloration layer is in a discolored state, while the other part of the discoloration layer is in a deeply colored state; and light transmittance of the discoloration layer in the discolored state is greater than light transmittance of the discoloration layer in the initialized state, while light transmittance of the discoloration layer in the initialized state is greater than light transmittance of the discoloration layer in the deeply colored state.
Ozawa teaches, from the same field of endeavor that in an electrochromic device (Para. 0146) that it would have been desirable to make the transverse operating voltage U2 (Para. 0114-0115) is used to provide a current flowing through the lower transparent electrode layer to drive the lithium ions to migrate in the discoloration layer (Para. 0114-0115), so that one part of the discoloration layer is in a discolored state (Para. 0114-0115; note, the Examiner reads the disclosed “grey-scale level” to meet this limitation), while the other part of the discoloration layer is in a deeply colored state (Para. 0114-0115; note, the Examiner reads the disclosed “grey-scale level” to meet this limitation); and light transmittance of the discoloration layer in the discolored state is greater (Para. 0116) than light transmittance of the discoloration layer in the initialized state (Para. 0114-0115; note, the Examiner reads the disclosed “grey-scale level” to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the transverse operating voltage U2 is used to provide a current flowing through the lower transparent electrode layer to drive the lithium ions to migrate in the discoloration layer, so that one part of the discoloration layer is in a discolored state, while the other part of the discoloration layer is in a deeply colored state; and light transmittance of the discoloration layer in the discolored state is greater than light transmittance of the discoloration layer in the initialized state, while light transmittance of the discoloration layer in the initialized state is greater than light transmittance of the discoloration layer in the deeply colored state as taught by the electrochromic device of Ozawa in the combination of Brown in view of Yamamoto since Ozawa teaches it is known to include these features in an electrochromic device for the purpose of providing an electrochromic device with enhanced resolution and reduced power consumption and thickness. 
Regarding claims 2-3, Brown, Yamamoto and Ozawa discloses and teaches as set forth above, and Brown further discloses, the upper transparent electrode layer and the lower transparent electrode layer are selected from a group consisting of a transparent conductive oxide film, a carbon nanotube film, a graphene film, a silver nanowire film and a combination combining multiple selections of these films (230, 236, 238), and the electrolyte layer is a gel electrolyte layer, an all-solid electrolyte layer or a liquid electrolyte layer (Para. 0044-0045 and 234).
claim 4, Brown, Yamamoto and Ozawa discloses and teaches as set forth above, and Brown further discloses, the electrolyte layer has a thickness of 100nm~2mm (Para. 0044 and 234).
Regarding claim 10, Brown, Yamamoto and Ozawa discloses and teaches as set forth above, and Brown further discloses, step S4: applying the initialization voltage again between the upper transparent electrode layer and the lower transparent electrode layer, such that the discoloration layer restores to the initialized state (Para. 0047-0052).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2013/0271813) in view of Yamamoto et al. (US 2014/0362430) in view of Ozawa et al. (US 2005/0237273) as applied to claim 1 above, and further in view of Kojima et al. (US 2006/0018001).
Brown, Yamamoto and Ozawa remains as applied to claim 1 above.
Brown, Yamamoto and Ozawa does not disclose an adhesion agent, wherein the adhesion agent is arranged in a relative gap between the upper transparent electrode layer and the lower transparent electrode layer, so as to realize encapsulation.
Kojima teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to include an adhesion agent (507 of Fig. 28A), wherein the adhesion agent is arranged in a relative gap between the upper transparent electrode layer and the lower transparent electrode layer, so as to realize encapsulation (Para. 0117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an adhesion agent, wherein the adhesion agent is arranged in a relative gap between the upper transparent electrode layer and the lower .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2013/0271813) in view of Yamamoto et al. (US 2014/0362430) in view of Ozawa et al. (US 2005/0237273) as applied to claim 7 above, and further in view of Wilcox et al. (US 2005/0179642).
Brown, Yamamoto and Ozawa remains as applied to claim 7 above,
Brown, Yamamoto and Ozawa does not disclose the initialization voltage U1 has a value of 2~3 V, and the transverse operating voltage U2 has a value of 3-50V.
Wilcox teaches, from the same field of endeavor that in an electrochromic device and method that it would have been desirable to make the initialization voltage U1 has a value of 2~3 V, and the transverse operating voltage U2 has a value of 3-50V (Para. 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the initialization voltage U1 has a value of 2~3 V, and the transverse operating voltage U2 has a value of 3-50V as taught by the electrochromic device of Wilcox in the combination of Brown, Yamamoto and Ozawa since Wilcox teaches it is known to include this feature in an electrochromic device and method for the purpose of providing a stable, low power consuming electrochromic device with enhanced contrast and reduced “ghosting”.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-7 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        05/10/2021